IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


JENNIFER M. STRAW AND THOMAS P.       : No. 314 WAL 2018
STRAW, INDIVIDUALLY AND AS CO-        :
ADMINISTRATORS OF THE ESTATE OF       :
ELIJAH C. STRAW, DECEASED; AND        : Petition for Allowance of Appeal from
ROWAN J. STRAW, A MINOR, BY AND       : the Order of the Superior Court
THROUGH HIS PARENTS AND               :
NATURAL GUARDIANS, JENNIFER M.        :
STRAW AND THOMAS P. STRAW             :
                                      :
                                      :
           v.                         :
                                      :
                                      :
KIRK A. FAIR AND GOLON MASONRY        :
RESTORATION, INC.                     :
                                      :
                                      :
           v.                         :
                                      :
                                      :
PITTSBURGH LUBES, INC., D/B/A JIFFY   :
LUBE, TOWER AUTO SALES &              :
SERVICE, NATIONAL AUTOMOTIVE          :
PARTS ASSOCIATION-NAPA AUTO           :
PARTS T/D/B/A NAPA                    :
                                      :
                                      :
           v.                         :
                                      :
                                      :
THOMAS P. STRAW                       :
                                      :
                                      :
PETITION OF: FAYETTE PARTS            :
SERVICE, INC., INCORRECTLY            :
IDENTIFIED AS NATIONAL                :
AUTOMOTIVE PARTS ASSOCIATION -        :
NAPA AUTO PARTS T/D/B/A NAPA          :

JENNIFER M. STRAW AND THOMAS P.       : No. 315 WAL 2018
STRAW, INDIVIDUALLY AND AS CO-        :
ADMINISTRATORS OF THE ESTATE OF       :
ELIJAH C. STRAW, DECEASED; AND            : Petition for Allowance of Appeal from
ROWAN J. STRAW, A MINOR, BY AND           : the Order of the Superior Court
THROUGH HIS PARENTS AND                   :
NATURAL GUARDIANS, JENNIFER M.            :
STRAW AND THOMAS P. STRAW                 :
                                          :
                                          :
             v.                           :
                                          :
                                          :
KIRK A. FAIR AND GOLON MASONRY            :
RESTORATION, INC.                         :
                                          :
                                          :
             v.                           :
                                          :
                                          :
PITTSBURGH LUBES, INC. D/B/A JIFFY        :
LUBE, TOWER AUTO SALES &                  :
SERVICE, NATIONAL AUTOMOTIVE              :
PARTS ASSOCIATION-NAPA AUTO               :
PARTS T/D/B/A NAPA                        :
                                          :
                                          :
             v.                           :
                                          :
                                          :
THOMAS P. STRAW                           :
                                          :
                                          :
PETITION OF: FAYETTE PARTS                :
SERVICE, INC., INCORRECTLY                :
IDENTIFIED AS NATIONAL                    :
AUTOMOTIVE PARTS ASSOCIATION -            :
NAPA AUTO PARTS T/D/B/A NAPA              :


                                    ORDER



PER CURIAM

     AND NOW, this 15th day of February, 2019, the Petition for Allowance of Appeal

is DENIED.



                     [314 WAL 2018 and 315 WAL 2018] - 2